BRUCE VOSS                                        December 3, 2019



                      UNITED STATES DISTRICT COURT
                                FOR THE
                        DISTRICT OF MASSACHUSETTS

       SECURITIES AND EXCHANGE          )
       COMMISSION,                      )
                                        )
                  Plaintiff,            )   Case No.
                                        )   1:18-CU-11926-PBS
       vs.                              )
                                        )
       GREGORY LEMELSON and             )
       LEMELSON CAPITAL                 )
       MANAGEMENT, LLC,                 )
                                        )
                                        )
                  Defendants,           )
                                        )
       and                              )
                                        )
       THE AMVONA FUND, LP,             )
                                        )
                  Relief Defendant.     )
                                        )



                        Deposition of BRUCE VOSS

                          San Diego, California

                            December 3, 2019



      Reported by:
      Sheri L. Somers
      CSR No. 9734
      Job No. 10062968


KEY Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                    December 3, 2019

                                                       Page 2
                   UNITED STATES DISTRICT COURT
                             FOR THE
                     DISTRICT OF MASSACHUSETTS

       SECURITIES AND EXCHANGE       )
       COMMISSION,                   )
                                     )
                 Plaintiff,          )   Case No.
                                     )   1:18-CU-11926-PBS
       vs.                           )
                                     )
       GREGORY LEMELSON and          )
       LEMELSON CAPITAL              )
       MANAGEMENT, LLC,              )
                                     )
                 Defendants,         )
                                     )
       and                           )
                                     )
       THE AMVONA FUND, LP,          )
                                     )
                 Relief Defendant.   )
                                     )




              Deposition of BRUCE VOSS, taken on behalf of
      defendant, at 600 West Broadway, Suite 300, San Diego,
      California, beginning at 8:57 a.m., and ending at
      5:52 p.m., on Tuesday, December 3, 2019, before
      Sheri L. Somers, CSR No. 9734.




KEY Discovery                                     617-348-9360
Deposition Services                      WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                  December 3, 2019

                                                     Page 3
      APPEARANCES:

      For Plaintiff:
              U.S. SECURITIES AND EXCHANGE COMMISSION
              BOSTON REGIONAL OFFICE
              33 Arch Street, 24th Floor
              Boston, Massachusetts 02110
              617.573.8947
              617.573.4590 fax
                   By: Marc Jones, Esq.
                        Jonesmarc@sec.gov
                        Alfred A. Day, Esq.
                        Daya@sec.gov

      For Defendants GREGORY LEMELSON and LEMELSON CAPITAL
      MANAGEMENT, LLC:

              LIBBY HOOPES
              399 Boylston Street
              Boston, Massachusetts 02116
              617.338.9300
              617.338.9911 fax
                   By: Douglas S. Brooks, Esq.
                        Dbrooks@libbyhoopes.com

      For LIGAND PHARMACEUTICALS and BRUCE VOSS:
              CAHILL GORDON & REINDEL LLP
              1900 K Street, Suite 950
              Washington, D.C., 20006
              202.862.8900
              202.862.8958 fax
                   By: Sean P. Tonolli, Esq.
                        Stonolli@cahill.com
                        Bradley J. Bondi, Esq.
                        Bbondi@cahill.com
                        William C. McCaughey, Esq.
                        Wmccaughey@cahill.com




KEY Discovery                                   617-348-9360
Deposition Services                    WWW.KEY-DISCOVERY.COM
BRUCE VOSS                           December 3, 2019

                                              Page 4
      APPEARANCES (Continued):


      The Videographer:
              Ryan Asanas
              Key Discovery


      Also present:
              Gregory Lemelson




KEY Discovery                             617-348-9360
Deposition Services              WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                     December 3, 2019

                                                         Page 5
                              INDEX
     WITNESS:   BRUCE VOSS
                                                          PAGE
     EXAMINATION BY MR. BROOKS                              12

                             EXHIBITS
     DEFENDANT'S                                         PAGE
     Exhibit 75       E-mail string, top e-mail to         39
                      various recipients from Bruce
                      Voss dated 6/16/2014, Bates Nos.
                      LCM_SEC0000220 to '221
     Exhibit 76       E-mail to Bruce Voss from John       52
                      Higgins dated 6/17/2014, Bates
                      Nos. LCM_SEC0000826
     Exhibit 77       E-mail string, top e-mail to         59
                      John Higgins from Bruce Voss
                      dated 6/17/2014, Bates Nos.
                      LCM_SEC0000259 to '261

     Exhibit 78       E-mail string, top e-mail to         79
                      John Higgins from Bruce Voss
                      dated 6/17/2014, Bates Nos.
                      LCM_SEC0000276 to '279
     Exhibit 79       E-mail string, top e-mail to         85
                      Keith Lippert from Bruce Voss
                      dated 6/17/2014, Bates Nos.
                      LCM_SEC0000289 to '292
     Exhibit 80       E-mail string, top e-mail to         91
                      Matt Foehr from Bruce Voss dated
                      6/17/2014, Bates Nos.
                      LCM_SEC0000295 to '296
     Exhibit 81       E-mail string, top e-mail to         95
                      John Higgins and Matt Foehr from
                      Bruce Voss dated 6/17/2014,
                      Bates Nos. LCM_SEC0000303 to
                      '306


KEY Discovery                                      617-348-9360
Deposition Services                       WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                    December 3, 2019

                                                         Page 6
                              EXHIBITS
      DEFENDANT'S                                         PAGE
      Exhibit 82      Top page says, "This document        103
                      was produced natively, and
                      attached notes of Bruce Voss,
                      Bates Nos. LCM_SEC0000001 to
                      '002
      Exhibit 83      E-mail string, top e-mail to         132
                      John Higgins and Matt Foehr from
                      Bruce Voss dated 6/18/2014,
                      Bates Nos. LCM_SEC0000316 to
                      '318
      Exhibit 84      E-mail to Bruce Voss from John       139
                      Higgins dated 6/20/2014, Bates
                      Nos. LCM_SEC0000883
      Exhibit 85      E-mail string, top e-mail to         144
                      John Higgins from Bruce Voss
                      dated 6/20/2014, Bates Nos.
                      LCM_SEC0000324 to '325

      Exhibit 86      E-mail to Matt Foehr from Bruce      159
                      Voss dated 6/20/2014, Bates Nos.
                      LCM_SEC0000323

      Exhibit 87      E-mail string, top e-mail to         164
                      John Higgins from Bruce Voss
                      dated 6/20/2014, Bates Nos.
                      LCM_SEC0000327 to '328
      Exhibit 88      Draft #1, June 20, 2014, Ligand      164
                      Pharmaceuticals Response to the
                      Lemelson Capital Management
                      Report, Bates Nos.
                      LCM_SEC0000332 to '333
      Exhibit 89      E-mail string, top e-mail to         172
                      Matt Foehr and John Higgins from
                      Bruce Voss dated 6/20/2014,
                      Bates Nos. LCM_SEC0000329 to
                      '330




KEY Discovery                                     617-348-9360
Deposition Services                      WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                    December 3, 2019

                                                         Page 7
                              EXHIBITS
      DEFENDANT'S                                         PAGE
      Exhibit 90      E-mail to John Higgins and Matt      173
                      Foehr from Bruce Voss dated
                      6/20/2014, Bates Nos.
                      LCM_SEC0000331

      Exhibit 91      E-mail string, top e-mail to         179
                      Matt Foehr and John Higgins from
                      Bruce Voss dated 6/20/2014,
                      Bates Nos. LCM_SEC0000334 to
                      '337

      Exhibit 92      E-mail string, top e-mail to         188
                      Bruce Voss from John Higgins
                      dated 6/20/2014, Bates Nos.
                      LCM_SEC0000902 to '907
      Exhibit 93      E-mail string, top e-mail to         189
                      John Higgins from Bruce Voss
                      dated 6/23/2014, Bates Nos.
                      LCM_SEC0000346 to '350

      Exhibit 94      E-mail string, top e-mail to Fr.     191
                      Lemelson from Bruce Voss dated
                      6/23/2014, Bates Nos.
                      LCM_SEC0000351 to '352
      Exhibit 95      E-mail string, top e-mail to         195
                      Erika Luib from Bruce Voss dated
                      6/23/2014, Bates Nos.
                      LCM_SEC0000354 to '359

      Exhibit 96      E-mail string, top e-mail to         200
                      Bruce Voss from John Higgins
                      dated 6/24/2014, Bates Nos.
                      LCM_SEC0000923 to '924
      Exhibit 97      E-mail string, top e-mail to         204
                      Bruce Voss from John Higgins
                      dated 6/24/2014, Bates Nos.
                      LCM_SEC0000928 to '930

      Exhibit 98      E-mail string, top e-mail to         207
                      Bruce Voss from Matt Foehr dated
                      6/25/2014, Bates Nos.
                      LCM_SEC0000936 to '937


KEY Discovery                                     617-348-9360
Deposition Services                      WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                    December 3, 2019

                                                         Page 8
                              EXHIBITS
      DEFENDANT'S                                         PAGE
      Exhibit 99      E-mail string, top e-mail to         217
                      John Higgins from Matt Foehr
                      dated 7/7/2014, Bates Nos.
                      LCM_SEC0000991 to '1005

      Exhibit 100     E-mail string, top e-mail to         221
                      various recipients from John
                      Higgins dated 7/9/2014, Bates
                      Nos. LCM_SEC0001027
      Exhibit 101     E-mail string, top e-mail to         225
                      Bruce Voss from Erika Luib dated
                      7/14/2014, Bates Nos.
                      LCM_SEC0001036 to '037

      Exhibit 102     E-mail string, top e-mail to         229
                      Bruce Voss from Erika Luib dated
                      6/12/2014, Bates Nos.
                      LCM_SEC0000806 to '808
      Exhibit 103     E-mail string, top e-mail to         230
                      Bruce Voss from Vincent dated
                      7/14/2014, Bates Nos.
                      LCM_SEC0001038 to '039

      Exhibit 104     E-mail string, top e-mail to         230
                      John Higgins from Bruce Voss
                      dated 7/22/2014, Bates Nos.
                      LCM_SEC0000431 to '433
      Exhibit 105     E-mail string, top e-mail to         242
                      Bruce Voss from Erika Luib dated
                      8/14/2014, Bates Nos.
                      LCM_SEC0001084 to '085
      Exhibit 106     E-mail string, top e-mail to         247
                      John Higgins and Charles Berkman
                      from Bruce Voss dated 8/18/2014,
                      Bates Nos. LCM_SEC0000491 to
                      '495
      Exhibit 107     E-mail string, top e-mail to         252
                      Bruce Voss from John Higgins
                      dated 8/19/2014, Bates Nos.
                      LCM_SEC0001133 to '138



KEY Discovery                                     617-348-9360
Deposition Services                      WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                    December 3, 2019

                                                         Page 9
                              EXHIBITS
      DEFENDANT'S                                         PAGE
      Exhibit 108     E-mail to Randy Osborne from         261
                      Bruce Voss dated 9/5/2014, Bates
                      Nos. LCM_SEC0000524
      Exhibit 109     E-mail string, top e-mail to         263
                      John Higgins, Matt Foehr and
                      Charles Berkman from Bruce Voss
                      dated 9/23/2014, Bates Nos.
                      LCM_SEC0000528 to '535
      Exhibit 110     E-mail string, top e-mail to         267
                      Matt Foehr from Bruce Voss dated
                      9/23/2014, Bates Nos.
                      LCM_SEC0000543 to '544

      Exhibit 111     E-mail string, top e-mail to         270
                      Jody Burfening from Bruce Voss
                      dated 11/17/2014, Bates Nos.
                      LCM_SEC0000578 to '579
      Exhibit 112     E-mail string, top e-mail to         289
                      Bruce Voss from John Higgins
                      dated 10/27/2015, Bates Nos.
                      LCM_SEC0000676 to '682

      Exhibit 113     E-mail string, top e-mail to         299
                      Bruce Voss from Todd Pettingill
                      dated 5/14/2015, Bates Nos.
                      LCM_SEC0001268 to '270
      Exhibit 114     E-mail string, top e-mail to         302
                      John Higgins from Bruce Voss
                      dated 10/27/2015, Bates Nos.
                      LCM_SEC0000102 to '108

      Exhibit 115     E-mail string, top e-mail to         303
                      Bruce Voss from Matt Foehr dated
                      3/18/2016, Bates Nos.
                      LCM_SEC0000755 to '757




KEY Discovery                                     617-348-9360
Deposition Services                      WWW.KEY-DISCOVERY.COM
BRUCE VOSS                              December 3, 2019

                                                Page 10


      PREVIOUSLY MARKED EXHIBITS


      EXHIBIT NO.            PAGE
             4                 33




KEY Discovery                                617-348-9360
Deposition Services                 WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                         December 3, 2019

                                                           Page 11
  1      SAN DIEGO, CALIFORNIA; TUESDAY, DECEMBER 3, 2019
  2                        8:57 A.M. - 5:52 P.M.

  3

  4          THE VIDEOGRAPHER:   We are now on the record.

  5   Today's date is December 3rd, 2019, and the time is
  6   8:57 a.m.    This begins the video-recorded deposition of

  7   Bruce Voss being taken in the matter of SEC versus
  8   Lemelson Capital Management, LLC, on behalf of the

  9   defendants, pending in the United States District
 10   Court, District of Massachusetts, Case

 11   No. 1:18-CU-11926-PBS.

 12               This deposition is taking place at Aptus

 13   Court Reporting located at 600 West Broadway,

 14   Suite 300, San Diego, California 92101.      My name is

 15   Ryan Asanas, the videographer, of Key Discovery.

 16               Will all counsel please identify yourselves

 17   and state whom you represent starting with the taking
 18   attorney.

 19          MR. BROOKS:   Good morning.   Doug Brooks, law firm

 20   of Libby Hoopes, and I represent the defendants in this

 21   matter.
 22          MR. JONES:    Good morning.   Marc Jones for the

 23   plaintiff, Securities and Exchange Commission.
 24          MR. DAY:   Al Day for the Securities and Exchange



KEY Discovery                                          617-348-9360
Deposition Services                           WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                         December 3, 2019

                                                           Page 12
  1   Commission.
  2          MR. BONDI:   Brad Bondi of Cahill Gordon & Reindel

  3   for the witness, Bruce Voss.

  4          MR. McCAUGHEY:   William McCaughey of Cahill Gordon

  5   for Bruce Voss.
  6          MR. TONOLLI:   Sean Tonolli of Cahill Gordon on

  7   behalf of Mr. Voss.
  8          THE VIDEOGRAPHER:   Thank you.    The court reporter

  9   today is Sheri Somers also with Key Discovery, and she
 10   may now swear in or affirm the deponent.

 11

 12                           BRUCE VOSS,

 13   having been administered an oath, was examined and

 14   testified as follows:

 15

 16                           EXAMINATION

 17   BY MR. BROOKS:
 18          Q.   Good morning, Mr. Voss.     We met briefly off

 19   the record.    My name is Doug Brooks and I represent the

 20   defendants in this matter.

 21               Can you please state and spell your last name
 22   for the record.

 23          A.   Last name is Voss, V -- like "Victor" --
 24   o-s-s -- like "Sam."



KEY Discovery                                          617-348-9360
Deposition Services                           WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                        December 3, 2019

                                                          Page 34
  1   when Mr. Berkman sent it to you?
  2          A.   I don't recall exactly when I read the full

  3   report.     It's quite long.   I read parts of it when

  4   Mr. Berkman forwarded it to me.

  5          Q.   Do you recall what parts?
  6          A.   The Seeking Alpha alert is a link back to the

  7   Seeking Alpha website, and as best as I can recall, I
  8   started to scan the document on Seeking Alpha, which in

  9   turn, as I recall, had a link to the document here in
 10   front of me.

 11          Q.   Had you heard of Seeking Alpha before

 12   June 16, 2014?

 13          A.   I had.

 14          Q.   And what was your understanding of what

 15   Seeking Alpha was?

 16          A.   My understanding of Seeking Alpha is that it

 17   is a website into which various contributors write
 18   notes and opinions and information about publicly

 19   traded companies.

 20          Q.   Now, ultimately you spoke with Father

 21   Lemelson about his report, correct?
 22          A.   I ultimately spoke with Father Lemelson about

 23   his report on June 18, right?
 24          Q.   Okay.    So two days after the report came out,



KEY Discovery                                          617-348-9360
Deposition Services                           WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                       December 3, 2019

                                                         Page 35
  1   correct?
  2          A.   That's correct.   The report came out on the

  3   16th.

  4          Q.   When you spoke to Father Lemelson on June 18,

  5   had you read the entire report at that point?
  6          A.   By that point, yes.

  7          Q.   How many times?
  8          A.   I don't recall.

  9          Q.   Now, prior to speaking with Father Lemelson
 10   on June 18, 2014, did you discuss that report with

 11   anyone at Ligand?

 12          A.   As I recall, we had multiple discussions

 13   about the report with various people at Ligand.

 14          Q.   Did that include -- strike that.

 15               Did that include telephone conversations?

 16          A.   As I recall, it did.

 17          Q.   And, again, focusing on the time between June
 18   16 and June 18, did you speak with anyone at Ligand in

 19   person?

 20          A.   I -- as I recall, I did not.

 21          Q.   Have you ever exchanged text messages with
 22   anyone at Ligand about Father Lemelson?

 23          A.   I have not.
 24          Q.   With whom at Ligand did you speak about the



KEY Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                       December 3, 2019

                                                         Page 99
  1               Do you see that?
  2          A.   I do.

  3          Q.   Other than this e-mail, do you know if he

  4   ever provided you a proposed narrative in writing?

  5          A.   I don't recall ever receiving a proposed
  6   narrative in writing.

  7          Q.   Do you recall ever seeing a proposed
  8   narrative outside of this e-mail on a phone call with

  9   Mr. Higgins?
 10          A.   I don't follow, seeing on a phone call.

 11          Q.   I misspoke.   I'm sorry.

 12               So did you ever receive a proposed narrative

 13   from Mr. Higgins on a phone call?

 14          A.   I don't recall.

 15          Q.   He then writes, "Specifically, in my proposal

 16   I do not think the first call should be jump into

 17   content or a rebuttal."
 18               Do you see that?

 19          A.   I do.

 20          Q.   Did you agree with that suggestion?

 21          A.   That's him making a suggestion.
 22          Q.   Did you agree with it?

 23          A.   It's -- was presented for consideration.
 24          Q.   And what did you consider about it?



KEY Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                       December 3, 2019

                                                        Page 100
  1          A.   This is ultimately what happened.
  2          Q.   Meaning ultimately that's the way the call

  3   went --

  4          A.   Right.

  5          Q.   -- without jumping into content or rebuttal,
  6   correct?

  7          A.   I think what's key here is that he's --
  8   Mr. Higgins is suggesting that I call Father Lemelson

  9   first to feel him out for tone and approach.
 10          Q.   Right.   And he's writing in that first call

 11   he doesn't want you to jump into content or rebuttal,

 12   correct?

 13          A.   I don't -- I think what he's responding to is

 14   that the previous suggestion was to have Matt on with

 15   me because so much of Father Lemelson's report was

 16   about topics where Matt is the subject matter expert.

 17          Q.   Right.
 18          A.   And I'm not sure that Mr. Higgins here was

 19   talking in very definitive terms on content or

 20   rebuttal.

 21          Q.   So if you look at the fourth line down,
 22   Mr. Higgins writes, "To me, if we jump right into

 23   rebuttal mode without knowing our counterparty, it
 24   seems we are less prepared for any call we could have



KEY Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                        December 3, 2019

                                                         Page 113
  1          Q.   All right.   Now we're going to get to the
  2   hard part where I'm going to ask you to decipher all of

  3   your notes.

  4          A.   I understand.

  5          Q.   So I think we can start because you've talked
  6   about the ones above it.     So you see the date 6-18-14?

  7          A.   Yeah.
  8          Q.   That's the date of the call, right?

  9          A.   I'll read through it.   6-18-14 is the date.
 10          Q.   Yep.

 11          A.   Under where it says 8:49, then crossed out,

 12   55 A, that means at 8:55 a.m., "LVN" means I left a

 13   voicemail.

 14          Q.   Okay.

 15          A.   And then under that, "9:56 A to 10:16 A,"

 16   that's when the returned call and the conversation took

 17   place.
 18          Q.   Okay.   So fair to say it was a 20-minute

 19   conversation?

 20          A.   Correct.

 21          Q.   Okay.   All right.   Then can you continue
 22   reading.

 23          A.   I would note here that these notes that I
 24   took are in the main things Father Lemelson was saying



KEY Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                      December 3, 2019

                                                       Page 131
  1               Do you recall anything that Father Lemelson
  2   said during your June 18, 2014 telephone conversation

  3   that is not written in your notes that are Exhibit 82,

  4   I believe?

  5          A.   There's a lot he said not in these notes.   I
  6   don't recall all of it.    The notes are not a

  7   transcription of the call.    They are my best ability.
  8   But to answer your question, I recall that Father

  9   Lemelson had a pattern of speech during that call where
 10   after many of his statements he would say the phrase,

 11   "Don't you agree?"    But the way he said it was just

 12   that, it was a pattern of speech.    It was a very

 13   dismissive, "Don't you agree?" and then the

 14   conversation would go on.    And it struck me as just a

 15   personal tick that I hadn't heard before, which is why

 16   I remembered it.

 17          Q.   And in response to him saying, "Don't you
 18   agree?" did you explicitly disagree as to any of his

 19   points when he phrased it like that?

 20          A.   I don't recall specifically addressing any of

 21   those because, like I said, they were so regular and
 22   they were so basically dismissive that they were just

 23   part of his speech pattern.
 24          Q.   And I believe -- is it one of your



KEY Discovery                                       617-348-9360
Deposition Services                        WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                       December 3, 2019

                                                        Page 146
  1          Q.   So if you go down in that first paragraph of
  2   your thing towards the end, do you see where, three

  3   lines up, it says, "As I wrote last night"?

  4          A.   I see that.

  5          Q.   You said, "As I wrote last night, he made
  6   that statement with a rhetorical, "Don't you agree?"

  7   and I moved on to the next subject as we had more to
  8   cover and his statement was ridiculous."

  9               What were you referring to there?
 10          A.   This refers to a comment Father Lemelson made

 11   during the Benzinga interview whereby he mentioned that

 12   he had talked to Ligand's IR representative, meaning

 13   me, and that I had said to him in agreement that we,

 14   meaning Ligand, agree and know that Promacta is going

 15   to go to zero in sales.

 16          Q.   Okay.   And that's what you're referring to in

 17   that sentence I just read, correct?
 18          A.   That's the statement that I'm referencing.

 19          Q.   You wrote, "As I wrote last night."   Do you

 20   know what you're referring to there?

 21          A.   I don't.
 22          Q.   So I'll just represent for the record that we

 23   do not have any e-mails from you from -- that relate to
 24   this in any way from the prior night.     So to the extent



KEY Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                         December 3, 2019

                                                          Page 147
  1   that they exist, I'd ask counsel to look for them.
  2          MR. TONOLLI:    I'll represent that we have looked,

  3   we're aware of this, and there is nothing there.       And

  4   as you've indicated, Mr. Voss has testified he had not

  5   seen or heard of the interview until the 20th, so
  6   saying, "As of last night" would have been the 19th.

  7   BY MR. BROOKS:
  8          Q.   So you don't know why you wrote that?

  9          A.   I don't know what it refers to or how it
 10   might be written incorrectly.      I don't know.

 11          MR. TONOLLI:    And to be clear, we've checked both

 12   Ligand's and Bruce at LHA.

 13          MR. BROOKS:    I appreciate that.   We've obviously

 14   done the same.      So --

 15   BY MR. BROOKS:

 16          Q.   And, again, just to clarify, now that we've

 17   had the back and forth, you just -- sitting here today,
 18   you have no memory of what you were referring to,

 19   correct?

 20          A.   Unfortunately I don't.

 21          Q.   Okay.    Now, in the next paragraph you say,
 22   "We could always threaten legal action against him for

 23   being reckless by making knowingly incorrect statements
 24   publicly, but I'm not sure what that would include."



KEY Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                          December 3, 2019

                                                           Page 152
  1          A.   I do see that.
  2          Q.   And prior to your e-mail to Mr. Higgins on
  3   January 20, you had spoken to him by phone on -- prior
  4   to -- sorry.    Mr. Tonolli is ready to object.
  5          MR. TONOLLI:     You said January.
  6          MR. BROOKS:    I know.
  7   BY MR. BROOKS:
  8          Q.   Let me rephrase it so the transcript is
  9   clear.
 10               Prior to your e-mail -- strike that.
 11               Prior to Mr. Higgins' e-mail to you on
 12   June 20 that's part of Exhibit 85, you had spoken to
 13   Mr. Higgins about your conversation with Father
 14   Lemelson on June 18, correct?
 15          A.   That's correct, in the debrief.
 16          Q.   Okay.     And Mr. Higgins' characterization was
 17   that you made a tacit agreement -- you were in tacit
 18   agreement that Promacta was going away, right?
 19          MR. TONOLLI:     Object to form.
 20          MR. JONES:     Vague.
 21   BY MR. BROOKS:
 22          Q.   You can answer.
 23          A.   What you just said he wrote.
 24          Q.   Did you agree with Mr. Higgins' assessment



KEY Discovery                                            617-348-9360
Deposition Services                             WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                         December 3, 2019

                                                          Page 228
  1          Q.   Was that true?
  2          A.   There had been no dialogue between Father

  3   Lemelson and Ligand or LHA prior to issuing the report,

  4   as we have discussed.      To say no prior contact, that's

  5   an error because there were attempted contacts and
  6   there were some exchanges.

  7          Q.   Why did you not tell Mr. Balsamo about Father
  8   Lemelson's attempted contacts with Ligand before

  9   issuing his report?
 10          A.   I think the precision of this e-mail was not

 11   to that degree.       I was trying to make the point that

 12   the report had been issued by Father Lemelson without

 13   the benefit of a conversation with Ligand Management or

 14   with LHA.

 15          Q.   And then you wrote, "The report's content and

 16   conclusions are so egregious and the author so marginal

 17   that Ligand has chosen not to respond publicly."
 18               Was that your opinion at the time?

 19          A.   It was.

 20          Q.   And does it remain your opinion sitting here

 21   today?
 22          A.   It does.

 23          Q.   Mr. Voss, you've just been handed what's been
 24   marked as Exhibit 102.       I'll ask you to take a look at



KEY Discovery                                          617-348-9360
Deposition Services                           WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                        December 3, 2019

                                                         Page 274
  1          Q.   But you don't recall who at Ligand told you?
  2          A.   I don't recall who.    I don't recall when.

  3          Q.   You then wrote, "If your client might go that

  4   route, I can took them up with the Latham & Watkins

  5   guys in San Diego who spearheaded the effort."
  6               Does that refresh your recollection on who

  7   Ligand used for their meeting with the Boston SEC in
  8   2014?

  9          A.   It does refresh my memory because I believe
 10   previously I had stated that I knew Ligand had a

 11   relationship with Latham & Watkins, but I was not aware

 12   if they were involved in this matter.

 13          Q.   And just to be clear, somebody at Ligand

 14   would have been the one to tell you that there seems to

 15   be an investigation underway; is that right?

 16          MR. JONES:   Objection.

 17          THE WITNESS:   The only entity I would have heard
 18   this from would have been Ligand, and specifically who,

 19   I don't know.    I don't recall.

 20   BY MR. BROOKS:

 21          Q.   At this point, November 17, 2014, had you
 22   spoken to anybody at the SEC about Father Lemelson?

 23          A.   I don't believe so.
 24          Q.   Have you ever spoken with anybody at the SEC



KEY Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                        December 3, 2019

                                                          Page 287
  1   accomplished by meeting with me in person and talking
  2   and discussing things.      Whether it was an interview or

  3   something else, I don't know.

  4          Q.   As best you can remember, did you say

  5   anything during the meeting with the SEC in New York
  6   that is inconsistent with what you've testified to here

  7   today?
  8          A.   As best I can remember, absolutely not.

  9          Q.   But you don't recall them showing you any
 10   e-mails?

 11          A.   They may have, but I honestly don't recall.

 12          Q.   Getting back to the e-mail that led us down

 13   this road, which was the last exhibit, which was 111 --

 14          A.   That's right.

 15          Q.   -- you talked about -- you talked about that

 16   there was a lengthy meeting.     Do you see that?   The

 17   last paragraph.    I'm sorry.
 18          A.   I see, yes.

 19          Q.   Do you know if any presentation was made at

 20   that meeting?

 21          A.   I don't know if there was or was not.
 22          Q.   Have you ever seen a presentation that Ligand

 23   or its counsel made to the SEC?
 24          A.   I don't recall seeing any such presentation.



KEY Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                        December 3, 2019

                                                         Page 288
  1               (Mr. Day leaves the deposition.)
  2          Q.   And you see obviously that Ligand was using

  3   Latham & Watkins and then ultimately decided on Cahill;

  4   is that right?

  5          A.   And whether there was anyone in between, I
  6   don't know.

  7          Q.   Fair enough.   Did anyone at Ligand ever
  8   explain to you why they started using Cahill?     I don't

  9   want to hear about any conversations you had with
 10   anyone at Cahill.

 11          MR. TONOLLI:   Well, objection to the extent it

 12   would call on conversations that are privileged or work

 13   product between people with common interests.

 14          MR. BROOKS:    So are you saying -- is there a

 15   common interest agreement, written or oral?

 16          MR. TONOLLI:   I'm just saying to the extent it

 17   calls on those kinds of conversations.
 18          MR. BROOKS:    I'm not.

 19          MR. TONOLLI:   I understand.   I'm just making a

 20   record.

 21   BY MR. BROOKS:
 22          Q.   I guess, first, did you ever have any such

 23   conversations?
 24          A.   I was aware that Ligand was talking to law



KEY Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                     December 3, 2019

                                                      Page 311
  1            DECLARATION UNDER PENALTY OF PERJURY
  2
  3      I, BRUCE VOSS, hereby certify under penalty of
  4   perjury under the laws of the State of California that
  5   the foregoing is true and correct.
  6
  7      Executed this _____ day of ________________, 2019
  8   at ____________________, California.
  9
 10
 11
 12                            ____________________________
 13                                    BRUCE VOSS
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24



KEY Discovery                                       617-348-9360
Deposition Services                        WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                       December 3, 2019

                                                       Page 312
  1                    DEPOSITION ERRATA SHEET
  2
      CASE NAME: SEC v. LEMELSON
  3   DEPOSITION DATE: December 3, 2019
      WITNESS NAME: BRUCE VOSS
  4
  5   Reason Codes:   1. To clarify the record.
                      2. To conform to the facts.
  6                   3. To correct transcription errors.
  7
      Page   _____ Line ______ Reason Code ______
  8   From   _______________________ to _______________________
  9   Page   _____ Line ______ Reason Code ______
      From   _______________________ to _______________________
 10
      Page   _____ Line ______ Reason Code ______
 11   From   _______________________ to _______________________
 12   Page   _____ Line ______ Reason Code ______
      From   _______________________ to _______________________
 13
      Page   _____ Line ______ Reason Code ______
 14   From   _______________________ to _______________________
 15   Page   _____ Line ______ Reason Code ______
      From   _______________________ to _______________________
 16
      Page   _____ Line ______ Reason Code ______
 17   From   _______________________ to _______________________
 18   Page   _____ Line ______ Reason Code ______
      From   _______________________ to _______________________
 19
      Page   _____ Line ______ Reason Code ______
 20   From   _______________________ to _______________________
 21   Page   _____ Line ______ Reason Code ______
      From   _______________________ to _______________________
 22
      Page _____ Line ______ Reason Code ______
 23   From _______________________ to _______________________
 24


KEY Discovery                                       617-348-9360
Deposition Services                        WWW.KEY-DISCOVERY.COM
BRUCE VOSS                                     December 3, 2019

                                                     Page 313
  1   Page _____ Line ______ Reason Code ______
      From _______________________ to _______________________
  2
      Page _____ Line ______ Reason Code ______
  3   From _______________________ to _______________________
  4   Page _____ Line ______ Reason Code ______
      From _______________________ to _______________________
  5
  6
      _______ Subject to the above changes, I certify that
  7          the transcript is true and correct
  8   _______ No changes have been made. I certify that the
             transcript is true and correct.
  9
 10
 11                              ______________________
                                      BRUCE VOSS
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24



KEY Discovery                                     617-348-9360
Deposition Services                      WWW.KEY-DISCOVERY.COM
                                       ERRATA SHEET

Case: Securities and Exchange Commission v. Lemelson, No. 1:18-cv-11926-PBS (D. Mass)

Date of Deposition: December 3, 2019

Deponent: Bruce Voss

 Page   Line(s)   Change                     Change To                    Reason
 1      N/A       1:18-CU-11926-PBS          1:18-CV-11926-PBS            Clarification
 2      N/A       1:18-CU-11926-PBS          1:18-CV-11926-PBS            Clarification
 11     11        1:18-CU-11926-PBS          1:18-CV-11926-PBS            Clarification
 14     10        No.                        Yes, in local court in San   Clarification.
                                             Francisco about a
                                             neighbor my landlord was
                                             trying to evict.
 15     16        strike preserved           strike are preserved         Transcription Error
 16     18        firms’ limited partnership firm’s limited               Transcription Error
                                             partnerships
 16     24        NW Ayer                    N.W. Ayer                    Transcription Error
 17     3         NW Ayer                    N.W. Ayer                    Transcription Error
 17     2         York.                      York. Correction, I          Clarification
                                             worked at N.W. Ayer
                                             before Southmark.
 18     4         three times.               three years.                 Transcription Error
 26     14        that roughly Promacta      that, roughly, Promacta      Clarification
 27     9         importance to of           importance of                Transcription Error
 34     23        right?                     right.                       Transcription Error
 37     23        or Q&A                     or a Q&A                     Transcription Error
 38     6         and Q&A                    and a Q&A                    Transcription Error
 43     2         get any public             get in a public              Clarification from
                                                                          exhibit
 50     3         get benefit                get a benefit                Transcription Error
 55     3         Today,                     Today.                       Clarification from
                                                                          exhibit
 55     3-4       undress                    UNDRESS                      Clarification from
                                                                          exhibit
 56     5, 11     you                        YOU                          Clarification from
                                                                          exhibit
 56     7         was,                       was                          Clarification from
                                                                          exhibit
 57     10        call Gary                  Gary call                    Transcription Error
 64     8         and then                   then                         Clarification from
                                                                          exhibit
Page Line(s) Change                       Change To                 Reason
70   2       today,                       today                     Clarification from
                                                                    exhibit
72    17      belief                      brief                     Transcription Error
74    3-4     “Promacta, along with       Promacta, along with      Clarification from
              Kyprolis, is early in its   Kyprolis, “are early in   exhibit
              lifecycle”                  their . . . lifecycles”
77    11      2.2                         $2.2                      Clarification from
                                                                    exhibit
77    17      10                          $10                       Clarification from
                                                                    exhibit
78    19      10                          $10                       Clarification
80    14      this.                       this?                     Clarification from
                                                                    exhibit
80    14      Bruce,                      Bruce -                   Clarification from
                                                                    exhibit
82    1       call.                       call,                     Clarification from
                                                                    exhibit
83    11      forceful and                forceful. and             Clarification from
                                                                    exhibit
86    19      new                         new,                      Clarification from
                                                                    exhibit
88    12      4                           $4                        Clarification from
                                                                    exhibit
89    7       new                         new,                      Clarification from
                                                                    exhibit
92    17      Both,                       Both:                     Clarification from
                                                                    exhibit
95    21      “You have three choices” “We have three choices”      Clarification from
                                                                    exhibit
99    10      call.                       call?                     Transcription Error
100   23-24   it seems                    seems                     Clarification from
                                                                    exhibit
101   8       to or                       to, to                    Transcription Error
103   10      meeting call                meeting/call              Clarification from
                                                                    exhibit
103   10-11   when dates                  when/dates                Clarification from
                                                                    exhibit
103   13      coming out.”                coming.”                  Clarification from
                                                                    exhibit
106   15      I all                       all I                     Transcription Error
111   11      side                        size                      Transcription Error
113   12      “LVN”                       “LVM”                     Transcription Error
114   1       I myself                    myself                    Transcription Error
120   7       “research,” rsch,           research, “rsch,”         Transcription Error
Page Line(s) Change                        Change To                   Reason
120 8        Silvadi                       “Solvadi”                   Clarification from
                                                                       exhibit
122   4        technology in               biotechnology               Clarification
               biotechnology
125   8        “none-GAAP,”                “non-GAAP,”                  Clarification from
                                                                        exhibit
142   14       were                        was                          Transcription Error
142   16       Ligand mentioned            Ligand was mentioned         Transcription Error
143   8        often                       often than                   Clarification
151   18       there were more things to   ‘there were more things to Clarification from
               cover or                    cover.’ Or                   exhibit
156   18       guy’s                       guys                         Clarification from
                                                                        exhibit
157   19       to phrase                   the phrase                   Transcription Error
160   22       ‘kook’                      kook,                        Clarification from
                                                                        exhibit
161   17       folly                       personal                     Clarification
169   17       to be                       to not be                    Clarification
169   20-21    to be                       to not be                    Clarification
170   10       about being                 about not being              Clarification
173   13       write                       wrote                        Transcription Error
174   4        that basically              that you basically           Transcription Error
174   13-15    Benzinga,” paren, “a        Benzinga,” paren, “(a        Clarification from
               self-described financial    self-described financial     exhibit
               media outlet for traders    media outlet for traders at
               at Benzinga.com,” close     benzinga.com),” close
               paren, “during which        paren, “during which
190   10, 13   “Bruce, no, it looks        Bruce – note looks good.” Clarification from
               good.”                                                   exhibit
190   15-16    underline,” quote, “only    underline”, quote, “‘only    Clarification from
               one,” in the para about     one’ in the first para about exhibit
               Promacta, “not sure         Promacta. Not sure
193   3        is KOL’s                    his KOL’s                    Transcription Error
196   15       84                          $84,000                      Clarification
200   6        have didn’t                 didn’t                       Transcription Error
201   4        on                          of                           Transcription Error
201   9        news.                       news?                        Clarification from
                                                                        exhibit
203   6        UPS                         UBS                          Transcription Error
204   19       hold                        old                          Transcription Error
205   1        any                         my                           Transcription Error
206   18       polling                     pulling                      Transcription Error
207   15       person different            different person             Transcription Error
211   19       to men                      for men                      Transcription Error
Page   Line(s)   Change                     Change To                     Reason
212    2-3       this his                   his                           Transcription Error
214    22        flash                      in                            Transcription Error
214    24        then                       than                          Transcription Error
215    2         they very                  they are very                 Transcription Error
229    16        there                      they                          Transcription Error
234    10        understand                 under                         Transcription Error
237    15        Mr. Higgins                Mr. Higgins’                  Transcription Error
240    8         Leff                       Left                          Transcription Error
240    16        trade                      tread                         Transcription Error
254    11-12     to,” quote, “not           to quote “not comment,”       Clarification from
                 comment,” closed quote,    closed quote, “should         exhibit
                 “should
255    10-11     out,” open paren, “the     out,” open paren, “(the       Clarification from
                 opinions of others,”       opinions of others),” close   exhibit
                 closed paren, “and         paren, “and
256    17-19     Lemelson,” open paren,     Lemelson”, open paren,        Clarification from
                 “the person, the report,   “(the person, the report,     exhibit
                 the fund, the model, the   the fund, the model, the
                 assumptions, WWF, et       assumptions, WWF, etc.),
                 cetera, he says            he says
256    22-23     future,” open paren,       future,” open paren, quote    Clarification from
                 quote, “I won’t give him   “(‘I won’t give him           exhibit
                 any more space,” closed    anymore space’),” closed
                 quote, closed paren.       quote, closed paren.
259    23        et cetera                  etc.                          Clarification from
                                                                          exhibit
262    5         38 percent                 38%                           Clarification from
                                                                          exhibit
264    14        4,000,000                  $400 million                  Clarification
266    4         400                        $400                          Clarification
266    24        share                      shares                        Transcription Error
271    14        worth zero, not 1.1        worth $0, not $1.1 billion,   Clarification from
                 billion,                                                 exhibit
273    14-15     SEC,” open paren,          SEC,” open paren,             Clarification from
                 “Lemelson is based in      “(Lemelson is based in        exhibit
                 Mass,” closed paren,       Mass.),” closed paren,
                 “and                       “and
274    4         took                       hook                          Clarification from
                                                                          exhibit
276    12        trades of                  trading in                    Clarification
290    8         sometime                   some time                     Transcription Error
293    5-6       He’s been coaching to go   He’s been coaching the        Transcription Error
                 witness all day.           witness all day.
304    10        closed                     close                         Transcription Error
Page   Line(s)   Change     Change To   Reason
305    18        that       there       Transcription Error
305    21        has        have        Transcription Error
308    15        trailing   trading     Transcription Error
